Citation Nr: 1011197	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  07-10 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the lumbar spine, to include as secondary to 
service-connected degenerative joint disease of the right 
knee.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to June 
1973.  He also served with the Army National Guard from 
October 1972 to October 1978 and October 1988 to April 2004, 
which included active duty for training in May 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, denying service connection for 
degenerative joint disease of the lumbar spine. 

The Board notes that on his March 2007 Substantive Appeal (VA 
Form 9), the Veteran indicated that he wanted a hearing 
before the Board at his local RO.  However, in a subsequent 
communication, received May 2007, the Veteran opted instead 
for a hearing before an RO hearing officer.  The RO hearing 
was held in April 2008.  A transcript of the hearing has been 
associated with the Veteran's claims file.


FINDING OF FACT

Resolving all doubt in his favor, the competent medical 
evidence of record establishes that the Veteran's currently 
diagnosed degenerative joint disease of the lumbar spine is 
caused or aggravated by his service-connected degenerative 
joint disease of the right knee.


CONCLUSION OF LAW

Degenerative joint disease of the lumbar spine is caused by 
service-connected degenerative joint disease of the right 
knee.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.310 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the evidence submitted by the 
Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient 
and relevant evidence and on what this evidence shows, or 
fails to show, on the claim.  The Veteran must not assume 
that the Board has overlooked pieces of evidence that are not 
explicitly discussed herein.  See Timberlake v. Gober, 14 
Vet. App. 122 (2000) (the law requires only that the Board 
address its reasons for rejecting evidence favorable to the 
Veteran).

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the Veteran.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, the 
Board is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a 
preponderance of the evidence is against a claim, in which 
case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990). 

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the claim of entitlement to service connection for 
degenerative joint disease of the lumbar spine, to include as 
secondary to service-connected degenerative joint disease of 
the right knee, that claim has been granted, as discussed 
below.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009); 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).

II. Merits of the Claim

The Veteran alleges that he currently suffers from 
degenerative joint disease of the lumbar spine that is the 
result of his service-connected degenerative joint disease of 
the right knee.  Specifically, he contends that his right 
knee disability has caused an altered gait, which has 
resulted in a low back disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  
However, that an injury or disease occurred in service is not 
enough; there must also be a chronic disability resulting 
from that injury or disease.  If there is no showing of the 
chronic disability during service, then a showing of 
continuous symptoms after service is required to support a 
finding of chronicity.  See 38 C.F.R. § 3.303(b) (2009).  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  See 38 C.F.R. 
§ 3.303(d) (2009).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448.  Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to prevail on the issue of secondary service 
connection, the record must show: (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998); see also Allen, supra.

A review of the medical evidence of record shows that the 
Veteran has a current low back disability.  The Veteran has 
sought treatment for low back pain on multiple occasions.  
Additionally, the June 2006 VA examiner diagnosed the Veteran 
with minimal degenerative joint disease of the lumbar spine.  
Thus, the first element of Wallin is met.  

Further, a review of the claims file indicates that the 
Veteran is service connected for degenerative joint disease 
of the right knee.  Thus, the second element of Wallin is 
met.

The remaining question is whether a medical nexus exists 
between the Veteran's current low back disability and his 
service-connected right knee disability.

The Veteran was afforded a VA examination for his back in 
June 2006.  At that time, the examiner noted the Veteran's 
complaints of constant pain in the center of his low back, 
which he rated as varying from 2 out of 10 to 6 out of 10.  
The examiner also observed that the Veteran had a slow wide 
gait and slight limp on the right side, with no abnormal 
weight bearing or unusual shoe wear pattern.  X-rays showed 
some bony spurring anteriorly at L3-L4-L5 levels, consistent 
with degenerative changes.  The examiner diagnosed the 
Veteran with minimal degenerative joint disease of the lumbar 
spine with 0 to minimal loss of function due to pain.  He 
concluded that the Veteran's low back disability was not 
likely due to his right knee disability because he saw no 
evidence of any abnormal weight bearing.

The medical evidence also includes private and VA treatment 
records.  Notably, the Veteran submitted letters from his 
private physician, Dr. D. L. C., dated December 2005, 
January 2007, and March 2008, opining that the Veteran's low 
back pain is directly related to his service-connected right 
knee disability and the resulting change in gait.

Additionally, the Veteran submitted treatment records from 
another private physician, Dr. E. M., relating the Veteran's 
low back disability to his service-connected right knee 
disability.  Specifically, in an April 2008 treatment record, 
Dr. E. M. stated that the Veteran's lumbosacral spine 
arthritis is "obviously" a gradual result of limping in 
response to the right knee disability.

Finally, the claims file includes a report from a June 2005 
VA examination.  Although the June 2005 VA examination was 
for the purpose of evaluating the Veteran's right knee 
disability, it made reference to his gait and weight bearing.  
Specifically, the examiner observed that the Veteran had an 
abnormal gait, favoring the right side, and signs of abnormal 
weight bearing, including wear on the lateral edges of his 
shoes.

In this case, the Board finds the two private nexus opinions 
to be more probative than the June 2006 VA examiner's 
opinion.  Significantly, the private opinions theorize that 
the Veteran's low back disability is the result of his 
abnormal gait, which is due to his right knee disability.  
This finding of an abnormal gait is uncontradicted by the 
medical evidence of record.  In contrast, the June 2006 VA 
examiner's negative nexus opinion is predicated on a lack of 
abnormal weight bearing, as evidenced in part by a lack of 
unusual wear on the Veteran's shoes.  However, as noted, this 
finding is contradicted by the June 2005 VA examination 
report.  Thus, the Board finds that the medical nexus 
opinions of record are, at minimum, in equipoise.  As such, 
resolving all doubt in his favor, the Board finds that the 
Veteran's current low back disability was caused or 
aggravated by his service connected knee disability.  Service 
connection for degenerative joint disease of the lumbar spine 
is therefore granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2009); Gilbert, supra at 53-56.


ORDER

Entitlement to secondary service connection for degenerative 
joint disease of the lumbar spine is granted.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


